Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                    PageID.1       Page 1 of 23



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



 ALL EUROPEAN AUTO SUPPLY, INC.,
 individually and on behalf of a class of all others
 similarly situated,

                                Plaintiff,
                                                            Case No. ____________________
 v.

 DENSO Corporation, DENSO International
 America, Inc., DENSO Korea Corporation, and
 DENSO Automotive Deutschland GmbH,

                               Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiff All European Auto Supply, Inc. (“Plaintiff”), individually and on behalf of the

proposed class of direct purchasers of Valve Timing Control Devices (as defined below), brings

this action against Defendants DENSO Corporation, DENSO International America, Inc., DENSO

Korea Corporation, and DENSO Automotive Deutschland GmbH, (collectively, “Defendants”),

and other named and unnamed co-conspirators, for damages under the antitrust laws of the United

States and demands a jury trial, and, upon personal information as to the facts pertaining to itself

and upon information and belief as to all other matters, hereby alleges as follows:

                                        INTRODUCTION

       1.      The United States Department of Justice (the “DOJ”), in conjunction with various

domestic and foreign governmental agencies, is currently conducting an investigation into the

automotive parts industry that one DOJ official described as “appear[ing] to be the biggest criminal

antitrust investigation that we’ve ever encountered.” The DOJ’s investigation encompasses a wide
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                      PageID.2      Page 2 of 23



array of automotive parts and has already yielded billions of dollars in criminal fines as well as

dozens of prison sentences.

       2.      Some of the automotive parts being investigated include “Valve Timing Control

Devices.” These devices control the timing associated with the opening and closing of the intake

valve and exhaustive valve, which depend on driving conditions and contribute to the engine

management system of the vehicle. Valve Timing Control Devices includes the variable cam

timing (“VCT”) actuator, other actuators (including variable timing control actuators), and/or

solenoid valve. Some Valve Timing Control Devices may contain an oil flow control valve

(“OCV”). Discharged oil from the engine oil pump is distributed by the OCV to two oil chambers

of each VCT. The OCV controls the oil amounts of the oil chambers. Valve Timing Control

Manufacturers sell VCTs and OCVs together and separately. The VCT controls the opening and

closing timing of the valve related to the oil amounts of the oil chambers. Valve Timing Control

Devices are sometimes referred to as “variable valve timing” systems.

       3.      Defendants are manufacturers of Valve Timing Control Devices sold throughout

the United States, or installed in motor vehicles manufactured or sold throughout the United States,

that, together with named and other as-yet unknown co-conspirators, entered into an agreement,

combination, or conspiracy to fix, raise, maintain, and/or stabilize prices, rig bids, and allocate the

market and customers in the United States for Valve Timing Control Devices. This agreement,

combination, or conspiracy constituted an unreasonable restraint of trade and commerce in

violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

       4.      The global market for Valve Timing Control Devices is estimated to have reached

over $6.4 billion in revenue by 2018.




                                                  2
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                       PageID.3      Page 3 of 23



        5.      The Defendants co-conspirators, Aisin Seiki Co., Ltd., Hitachi Automotive

Systems, Ltd. and Mitsubishi Electric Corporation, have has pled guilty or have agreed to plead

guilty and pay millions of dollars of fines for their part in a conspiracy to rig bids for, and to fix

stabilize, and maintain the prices of, Valve Timing Control Devices sold in violation of the

Sherman Act.

        6.      As a direct and foreseeable result of the unlawful and anticompetitive conduct

alleged herein, direct purchasers like Plaintiff and others like it paid artificially inflated prices for

Valve Timing Control Devices during the period from January 1, 2000 through March 12, 2018

(the “Class Period”).

        7.      Plaintiff seeks to represent a class of direct purchasers consisting of all persons and

entities who, during the Class Period, purchased Valve Timing Control Devices in the United

States from one or more of the Defendants or their subsidiaries or affiliates or one or more of

Defendants’ co-conspirators or their subsidiaries or affiliates.

                                  JURISDICTION AND VENUE

        8.      Plaintiff brings this action to obtain injunctive relief and to recover treble damages,

costs of suit, and reasonable expenses and attorneys’ fees, resulting from Defendants’ violation of

the Sherman Antitrust Act, 15 U.S.C. § 1.

        9.      The Court has subject matter jurisdiction over this action pursuant to Sections 4 and

16 of the Clayton Act, 15 U.S.C. §§ 15 and 26, and 28 U.S.C. §§ 1331 and 1337.

        10.     The Court has personal jurisdiction over each of the Defendants as each, either

directly or through the ownership or control of their United States subsidiaries, (a) resides in this

District, (b) transacted business throughout the United States, including in this District, (c) sold or

marketed substantial quantities of Valve Timing Control Devices throughout the United States,

including in this District, (d) committed overt acts in furtherance of the conspiracy alleged herein


                                                   3
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                     PageID.4      Page 4 of 23



in the United States, including in this District, (e) engaged in a conspiracy directed at, and had a

direct, substantial, and reasonably foreseeable and intended effect of, causing injury to the business

or property of persons and entities throughout the United States, including in this District, or (f)

had substantial aggregate contacts with the United States as a whole, including in this District.

          11.   Venue is proper in this District pursuant to Section 12 of the Clayton Act, 15 U.S.C.

§ 22, and 28 U.S.C. § 1391(b), (c), and (d) because a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District, one or more of the Defendants and/or their co-

conspirators reside in this District, and a substantial portion of the affected interstate trade and

commerce was carried out in this District.

          12.   Defendants’ conspiracy and wrongdoing explained herein adversely affected direct

purchasers of Valve Timing Control Devices in the United States and subjected Plaintiff to

artificially created higher prices for these automotive parts.

                                             PARTIES

                                               Plaintiff

          13.   All European Auto Supply, Inc. (“AEAS”) is a Michigan corporation with its

principal place of business in Royal Oak, Michigan. AEAS purchased Valve Timing Control

Devices directly from one or more of the Defendants during the Class Period and suffered injury

as a result of Defendants’ unlawful conduct.

                                             Defendants

          14.   Defendant DENSO Corporation, DENSO International America, Inc., DENSO

Korea Corporation, and DENSO Automotive Deutschland GmbH (referred to collectively as

“DENSO” or “Defendants”), manufactured, marketed, and/or sold Valve Timing Control Devices

that were purchased throughout the United States, including in this District, during the Class

Period.


                                                  4
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                  PageID.5     Page 5 of 23



                                         Co-Conspirators

       15.     The acts alleged in this Complaint to have been done by the DENSO Defendants

and their co-conspirators were authorized, ordered, and condoned by their respective parent

companies.

       16.     The acts alleged to have been done by the Defendants and their co-conspirators

were authorized, ordered, and performed by their officers, directors, agents, employees, or

representatives while engaged in the management, direction, control, or transaction of Defendants’

and their co-conspirators’ business affairs.

       17.     Various persons or firms not named as Defendants have participated as co-

conspirators in the violations alleged herein and have performed acts and made statements in

furtherance thereof. The Defendants’ co-conspirators include Aisin Automotive Casting, LLC,

Korea Delphi Automotive Systems Corp., Hitachi Automotive Systems, Ltd., Hitachi Automotive

Systems Americas, Inc., Mikuni American Corporation, Mitsubishi Electric US Holdings, Inc.,

and Mitsubishi Electric Automotive America, Inc. The Defendants are jointly and severally liable

for the acts of their co-conspirators whether named or not named as Defendants in this Complaint.

       18.     Each Defendant and co-conspirator acted as the agent, principal, or joint venturer

of the other Defendants and co-conspirators with respect to the acts, violations, and common

course of conduct alleged herein.

       19.     The acts alleged herein that have been performed by Defendants or their co-

conspirators were authorized, ordered, and condoned by their respective parent companies.

                                    FACTUAL ALLEGATIONS

   A. Product Description: Valve Timing Control Devices

       20.     “Valve Timing Control Devices” are devices that are part of a vehicle’s engine.

Valve Timing Control Devices control the opening/closing timing of an intake valve and exhaust


                                                5
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                   PageID.6     Page 6 of 23



valve based on driving conditions. The Valve Timing Control Device is comprised of a VCT,

actuator, and/or solenoid valve; some may also have an OCV. The OCV takes discharged oil from

the engine oil pump, and distributes the oil to two oil chambers of the VCT. The OCV controls the

oil amounts of the oil chambers. The Valve Timing Control Devices are sold together and

separately.

       21.     Valve Timing Control Devices are installed by automobile original equipment

manufacturers (“OEMs”) in new cars as part of the automotive manufacturing process. They also

are installed in automobiles to replace failing, defective, or damaged Valve Timing Control

Devices.

       22.     Defendants and their co-conspirators supplied Valve Timing Control Devices that

were: (1) manufactured in the United States and installed in motor vehicles manufactured in the

United States or used for replacement parts for motor vehicles in the United States; (2)

manufactured abroad, exported to the United States, and installed in motor vehicles manufactured

and sold in the United States; and (3) manufactured abroad and exported into the United States for

use as replacement parts for motor vehicles in the United States.

   B. The Valve Timing Control Devices Market

       23.     The Valve Timing Control Devices market has certain characteristics that are

conducive to a price-fixing conspiracy and that make Defendants’ conspiracy more plausible,

namely high barriers to entry and inelastic demand for the product.

       24.     There are substantial barriers to entry in the Valve Timing Control Devices market

as any new entrant would face costly and lengthy start-up costs, including manufacturing plants

and equipment, research and development, transportation, distribution infrastructure, the obtaining

of skilled labor, and the existence of long-standing relationships between customers and suppliers.




                                                6
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                  PageID.7     Page 7 of 23



Furthermore, Defendants and their co-conspirators own multiple patents related to the manufacture

of Valve Timing Control Devices that further inhibit market entry.

       25.     Demand for Valve Timing Control Devices is highly inelastic—i.e., sellers of

Valve Timing Control Devices can increase prices with little or no decline in units sold. This is

because there are no viable substitutes for these products (even if prices are kept at a supra-

competitive level).

   C. The Request for Quotation Process

       26.     When purchasing Valve Timing Control Devices, for manufacturing a new motor

vehicle, an OEM issues a Request for Quotation (“RFQ”). Automotive parts manufacturers, such

as the Defendants, then submit a bid or quotation to the OEM in response to the RFQ.

       27.     The RFQ process is designed to obtain competitive, independent bids from multiple

suppliers. To that end, an OEM will issue the RFQ to multiple competing parts suppliers, those

suppliers will submit bids, and the OEM will select a winner (usually the lowest bid). Sometimes,

before selecting the winner, an OEM or the suppliers may revise the technical specifications, and

revised bids will be submitted.

       28.     The parts purchased by the OEM in connection with that RFQ are purchased from

the winning parts manufacturer for the lifespan of the motor vehicle model, which on average is

between four to six years. During that time frame, whenever an OEM purchases Valve Timing

Control Devices for that motor vehicle model, the OEM purchases the Valve Timing Control

Devices from the parts manufacturer who won the RFQ and was awarded the supply contract, at

the price set by that supply contract.

       29.     The prices set by the RFQ process are also used when direct purchasers, other than

the OEM who issued the RFQ, purchase Valve Timing Control Devices from the Defendants, such




                                               7
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                     PageID.8     Page 8 of 23



as those purchasing Valve Timing Control Devices to replace parts as they become worn or

damaged. Every subsequent purchaser who buys Valve Timing Control Devices from that

Defendant pays at least the winning price set by the RFQ or higher.

       30.       Thus, the RFQ process described above not only sets the prices for Valve Timing

Control Devices incorporated into new motor vehicles manufactured by that particular OEM, it

also sets the price floor for all other direct purchasers, including those making purchases for use

as replacement and aftermarket parts.

   D. Defendants’ Valve Timing Control Devices Conspiracy

       31.       During the Class Period, Defendants and their co-conspirators engaged in a single

conspiracy to raise, fix, maintain, and/or stabilize prices for Valve Timing Control Devices by

price-fixing, rigging bids for, and allocating the market and customers of Valve Timing Control

Devices sold in or into the United States.

       32.       In furtherance of that conspiracy, Defendants and their co-conspirators participated

in meetings, telephone conversations, emails, and other communications in order to discuss bids

and price quotations for Valve Timing Control Devices sold in or into the United States, and agreed

to rig bids and allocate the supply of those Valve Timing Control Devices. Defendants and their

co-conspirators then submitted as part of the RFQ process bids and price quotations to the OEMs

in accordance with those conspiratorial agreements.

       33.       Defendants and their co-conspirators knew and intended that their conduct would

impact not only Timing Control Devices sold to the OEMs as a result of the rigged bidding

processes, but also the Valve Timing Control Devices sold to all direct purchasers throughout the

United States.




                                                  8
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                      PageID.9       Page 9 of 23



        34.     This was because the conspiracy permitted the Defendants and their co-conspirators

to fix, raise, maintain, and/or stabilize the prices paid by OEMs in order to set a floor for the prices

paid by all other direct purchasers of Valve Timing Control Devices.

        35.     As a result of the conspiracy, OEMs and all or nearly all other direct purchasers of

Valve Timing Control Devices paid supra-competitive prices for those products.

    E. Government Investigations and Guilty Pleas

        36.     Government officials in the United States, Europe, Canada, and Japan have been

involved in a globally coordinated antitrust investigation for several years involving automotive

parts, including Valve Timing Control Devices. The investigation began in Europe after some

European OEMs lodged a complaint with the European Commission (“EC”).

        37.     As a result of this investigation, United States, European, and Japanese authorities

executed surprise raids in February 2010 at the offices of several automotive parts manufacturers,

including some of the Defendants. To obtain search warrants for the raids conducted in the United

States, the government was legally required to demonstrate probable cause that it would obtain

evidence of an antitrust violation as result of executing the warrant—i.e., the United States must

have presented sufficient evidence to the magistrate to convince him or her that a person of

reasonable caution would believe that raiding these offices would uncover additional evidence of

antitrust violations.

        38.     As of the filing of this Complaint, at least thirty-five (35) companies and twenty-

nine (29) executives have pled guilty or agreed to plead guilty as a result of the DOJ’s automotive

parts investigation, resulting in more than $2.5 billion in criminal fines and dozens of prison

sentences.




                                                   9
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                    PageID.10     Page 10 of 23



       39.         According to the FBI’s Special Agent in Charge Andrew G. Arena, “This criminal

activity has a significant impact on the automotive manufacturers in the United States, Canada,

Japan and Europe and has been occurring at least a decade. The conduct had also affected

commerce on a global scale in almost every market where automobiles are manufactured and/or

sold.” The DOJ confirmed that these investigations were the largest criminal investigations the

Antitrust Division has pursued.

Aisin, Hitachi, and Mitsubishi Have Pled Guilty to Price-Fixing Valve Timing Control
Devices

       40.         Defendants’ co-conspirators Aisin Seiki Co., Ltd., Hitachi Automotive Systems,

Ltd., and Mitsubishi Electric Corporation have pled guilty to participating in a combination or

conspiracy to fix, stabilize, and maintain the prices of automotive parts, including Valve Timing

Control Devices, in violation of the Sherman Act.

       41.         The respective plea agreements also covered these co-conspirators’ “related

entities” or “subsidiaries.” For example, the Aisin and Hitachi agreements included a promise by

the DOJ not to prosecute related entities for acts or offenses committed before the execution of the

plea agreements that were undertaken in furtherance of an antitrust conspiracy involving the

manufacture or sale of the motor vehicle parts at issue.

       42.         According to separate Informations filed against Defendants’ co-conspirators, the

following was done in furtherance of the conspiracy:

             (a)      meetings, conversations, and communications to discuss the bids
                      and price quotations to be submitted to automobile manufacturers in
                      the United States and elsewhere;

             (b)      agreement during those meetings, conversations, and
                      communications, on bids and price quotations to be submitted to
                      automobile manufacturers in the United States and elsewhere;




                                                  10
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                     PageID.11      Page 11 of 23



             (c)      agreement during those meetings, conversations, and
                      communications, to allocate the supply of, inter alia, motor vehicle
                      parts, including Valve Control Timing Devices, sold to automobile
                      manufacturers in the United States and elsewhere;

             (d)      agreement during those meetings, conversations, and
                      communications, to coordinate price adjustments requested by
                      automobile manufacturers in the United States and elsewhere;

             (e)      submission of bids, price quotations, and price adjustments to
                      automobile manufacturers in the United States and elsewhere in
                      accordance with the agreements reached;

             (f)      sales of motor vehicle parts, including Valve Control Timing
                      Devices, to automobile manufacturers in the United States and
                      elsewhere at collusive and noncompetitive prices;

             (g)      acceptance of payments for motor vehicle parts sold to automobile
                      manufacturers in the United State and elsewhere at collusive and
                      noncompetitive prices;

             (h)      meetings, conversations, and communications in the United States
                      and elsewhere for the purpose of monitoring and enforcing
                      adherence to the agreed-upon bid-rigging and price-fixing scheme;
                      and

             (i)      concealment of the conspiratorial conduct, including, but not limited
                      to, using code names and meeting at remote locations.

       43.         The Information also provided additional details regarding the co-conspirators’

participation in the conspiracy.

       44.         Hitachi: On September 26, 2013, the DOJ announced that Hitachi Automotive

Systems, Ltd. agreed to plead guilty to participating in a conspiracy regarding certain automotive

parts, including Valve Timing Control Devices, from at least as early as January 2000 until at least

February 2010. As part of its guilty plea, Hitachi Automotive Systems, Ltd. agreed to pay a $195

million fine.

       45.         Hitachi’s employees took steps to obstruct the DOJ’s criminal investigation into its

collusive conduct.       According to its plea agreement, in February 2010, some of Hitachi’s



                                                    11
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                  PageID.12      Page 12 of 23



employees became aware of a criminal investigation into the automotive parts industry when one

of its competitors was searched by United States law enforcement authorities. Over several days,

Hitachi employees destroyed incriminating evidence. In July 2011, certain Hitachi employees

discovered Hitachi was being raided by antitrust authorities outside of the United States.

Immediately after learning of the search, those employees took steps to destroy incriminating

evidence. On both occurrences, the evidence destroyed included electronic files and paper

documents. Some of the employees involved in these efforts were Hitachi’s senior managers.

       46.      Additionally, on September 18, 2014, the DOJ announced a one-count indictment

against four executives at Hitachi Automotive Systems, Ltd.—Takashi Toyokuni, Ken Funasaki,

Kazunobu Tsunekawa, and Tomiya Itakura—charging them with conspiring to fix prices of

various automotive parts, including Valve Timing Control Devices, between at least January 2000

and February 2010.

       47.      On April 23, 2015, one of the four executives, Takashi Toyokuni, a former manager

and director at Hitachi Automotive Systems, Ltd., pled guilty to participating in a conspiracy to

fix the prices of various automotive parts, including Valve Timing Control Devices. He was

sentenced to 15 months and ordered to pay $20,000.

       48.      Mitsubishi: On September 26, 2013, the DOJ announced that Mitsubishi Electric

Corporation agreed to plead guilty to participating in a conspiracy regarding certain automotive

parts, including Valve Timing Control Devices, from at least as early as January 2000 until at least

February 2010.1 As part of its guilty plea, Mitsubishi Electric Corporation agreed to pay a $190

million fine.



1
  According to paragraph 13 of Mitsubishi Electric Corporation’s Plea Agreement, the term
“[a]utomotive parts” was defined as AC generators, air bag sensors, air bags, air flow sensors,



                                                12
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                     PageID.13       Page 13 of 23



       49.     Like Hitachi, Mitsubishi took steps to frustrate the DOJ’s criminal investigation

into its collusive conduct.     According to Mitsubishi’s plea agreement, in February 2010,

Mitsubishi’s employees became aware of a criminal investigation into the automotive parts

industry when one of its competitors was searched by United States law enforcement authorities.

At that point, the employees took steps to destroy incriminating evidence, including electronic files

and paper documents located in both the United States and Japan. These steps were approved by

senior managers based in Japan.

       50.     On September 18, 2014, the DOJ announced a three-count indictment against three

executives at Mitsubishi Electric Corp.—Atsushi Ueda, Minoru Kurisaki, and Hideyuki Saito.

Count one was against all three executives and charged them with conspiring to fix prices of

various automotive parts, including Valve Timing Control Devices, between at least January 2000

and February 2010. Count two charged Kurisaki and Saito with knowingly conspiring to obstruct

justice by destroying documents and corruptly persuading, and attempting to persuade others, to

destroy documents. Count three charged Saito with knowingly and corruptly persuading, and

attempting to persuade, executives to destroy documents and delete electronic data that may

contain evidence of antitrust crimes in the United States and elsewhere.




alternators, cam and crank sensors, electric power steering motors, electronic control units, exhaust
gas recirculation valves, fuel injectors, fuel pumps, high intensity discharge ballasts, ignition coils,
integrated units, keyless entry systems, manifold absolute pressure sensors, purge control valves,
starter motors, throttle bodies, variable cam timing, and variable valve timing. The Information
filed the same day, however, states that Mitsubishi Electric Corporation and its co-conspirators
agreed “to rig bids for, and to fix, stabilize, and maintain the prices of, certain automotive parts,
including starter motors, alternators, and ignition coils.” It is unclear whether or not this list was
meant to be exhaustive or representative (i.e.. if the various other parts identified in the Plea
Agreement were also subject to the same big ridding, marketing allocation, and price-fixing
activities).


                                                  13
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                   PageID.14        Page 14 of 23



       51.     Although DENSO did not plead guilty to participating in combinations or

conspiracies to fix, stabilize, and maintain the prices of Valve Timing Control Devices, DENSO

and several DENSO executives did plead guilty to participating in combinations or conspiracies

to fix, stabilize, and maintain the prices of other motor vehicle parts in violation of the Sherman

Act.

       52.     According to Deputy Assistant Attorney General Brent Snyder of the Antitrust

Division’s Criminal Enforcement Program, “The participants in this conspiracy were not located

in just one country or region of the world.” Snyder further stated, “Collusion related to automotive

parts was global in nature and our efforts to hold responsible companies and individuals

accountable for the resulting harm to U.S. consumers and businesses.”

       53.     On January 30, 2012, the DOJ announced that DENSO Corporation had agreed to

pay a $78 million fine and plead guilty to a two-count criminal Information charging it with:

(1) participating in a combination and conspiracy to suppress and eliminate competition in the

automotive parts industry by agreeing to rig bids for, and to fix, stabilize, and maintain the prices

of, electronic control units (“ECUs”) sold to an automobile manufacturer in the United States and

elsewhere from at least as early as January 2000 and until at least February 2010 in violation of

the Sherman Antitrust Act, 15 U.S.C. § 1; and (2) participating in a combination and conspiracy

to suppress and eliminate competition in the automotive parts industry by agreeing to rig bids for,

and to fix, stabilize, and maintain the prices of, heater control panels (“HCPs”) sold to an

automobile manufacturer in the United States and elsewhere from at least as early as January 2000

and continuing until at least February 2010 in violation of the Sherman Act, 15 U.S.C. § 1. DENSO

Corporation’s guilty plea makes plausible that they are guilty of a conspiracy to rig bids for, and

to fix, stabilize, and maintain the prices of, Valve Timing Control Devices as well.




                                                 14
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                  PageID.15      Page 15 of 23



       54.       DENSO Corporation’s subsidiary, DENSO International Korea Corporation (now

known as DENSO Korea Corporation), was a member of the DENSO family that performed

manufacturing and/or marketing and sales operations with respect to sales of products to Korean

automobile manufacturers. For DENSO to effectuate the conspiracy to fix prices and rig bids on,

among other products, Valve Timing Control Devices, DENSO International Korea Corporation

was a designated entity for rigging bids in response to RFQs issued by Korean automobile

manufacturers.

                                      ANTITRUST INJURY

       55.       Defendants’ conspiracy suppressed price competition among Defendants and their

co-conspirators, causing prices for Valve Timing Control Devices to be artificially inflated

throughout the Class Period.

       56.       As a result, Plaintiff and the members of the Class paid supra-competitive prices

for Valve Timing Control Devices and were deprived of the benefits of a competitive market

throughout the Class Period.

       57.       Therefore, as a direct and foreseeable result of Defendants’ conspiracy, Plaintiff

and the members of the Class have been injured in their business or property in that they paid more

for Valve Timing Control Devices than they would have in the absence of Defendants’ unlawful

and anticompetitive conduct.

                               CLASS ACTION ALLEGATIONS

       58.       Plaintiff brings this action both on behalf of themselves and all others similarly

situated (the “Class”) pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2) and (b)(3). The

Class is defined as follows:

             All individuals and entities who purchased Valve Timing Control Devices
             in the United States directly from one or more Defendant(s) (or their



                                                 15
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                     PageID.16     Page 16 of 23



             subsidiaries, affiliates, or joint ventures) from January 1, 2000 through
             March 12, 2018. Excluded from the Settlement Class are Defendants, their
             present and former parent companies, subsidiaries, and affiliates, federal
             governmental entities and instrumentalities of the federal government, and
             states and their subdivisions, agencies and instrumentalities.

       59.         Plaintiff does not know the exact number of Class members, such information being

in the exclusive control of Defendants. Due to the nature of the trade and commerce involved,

however, Plaintiff believes that the Class is so numerous and geographically dispersed throughout

the United States that joinder of all Class members is impracticable.

       60.         There are questions of law or fact common to the Class, including, but not limited

to, the following:

             (a)      Whether Defendants engaged in a contract, combination, or conspiracy to fix,

                      raise, maintain, or stabilize prices of Valve Timing Control Devices sold in the

                      United States;

             (b)      The identity of the participants of the alleged conspiracy;

             (c)      The duration of the alleged conspiracy and the acts carried out by Defendants

                      and their co-conspirators in furtherance of the conspiracy;

             (d)      Whether the alleged conspiracy violated Section 1 of the Sherman Act;

             (e)      Whether the contract, combination, or conspiracy caused Valve Timing Control

                      Devices prices to be higher than they would have been in the absence of

                      Defendants’ conduct;

             (f)      Whether the conduct of Defendants and their co-conspirators, as alleged in this

                      Complaint, caused injury to the business or property of Plaintiff and the other

                      Class members;




                                                   16
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                         PageID.17     Page 17 of 23



                (g)      Whether the Defendants and their co-conspirators fraudulently concealed the

                         conspiracy’s existence from the Plaintiff and other Class members;

                (h)      Whether Plaintiff and other Class members are entitled to injunctive relief and,

                         if so, the nature and extent of such relief; and

                (i)      The appropriate class-wide measure of damages.

          61.         These and other questions of law and fact are common to the Class and

predominate over any questions affecting only individual Class members.

          62.         Plaintiff’s claims are typical of the claims of the Class because Plaintiff directly

purchased Valve Timing Control Devices from a Defendant, all Class members were damaged by

the same conspiracy alleged herein, and the relief sought by Plaintiff is common to the Class.

          63.         Plaintiff will fairly and adequately represent the interests of the Class in that

Plaintiff is a direct purchaser of Valve Timing Control Devices and has no conflict with any other

members of the Class. Furthermore, Plaintiff has retained competent counsel experienced in

antitrust, class action, and other complex litigation.

          64.         Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief appropriate with respect to the Class as a whole.

          65.         A class action is superior to the alternatives, if any, for the fair and efficient

adjudication of this controversy. Prosecution of this matter as a class action will eliminate the

possibility of repetitive litigation and there are no inherent barriers to managing the case as a class

action.

          66.         The prosecution of separate actions by individual Class members would create the

risk of inconsistent or varying outcomes.




                                                       17
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                    PageID.18      Page 18 of 23



       67.     The Class is also readily definable and is one for which records likely exist in the

files of Defendants.

                            PLAINTIFF’S CLAIMS ARE TIMELY

       68.     Plaintiff and the members of the Class had no knowledge of the anticompetitive

conduct alleged herein, or of facts sufficient to place them on notice of the claims set forth herein,

until, at the earliest, September 26, 2013. On that date, the DOJ publicly announced the impending

guilty plea of Hitachi Automotive Systems, Ltd.

       69.     As a result, Plaintiff and the members of the Class did not discover, nor could they

have discovered through the exercise of reasonable diligence, the existence of the conspiracy

alleged herein, until September 26, 2013. Prior to that time, there was insufficient information to

suggest any of the Defendants or their co-conspirators were involved in a conspiracy to fix prices,

rig bids, or allocate the market for Valve Timing Control Devices.

       70.     Moreover, fraudulent concealment tolled the statute of limitations on the claims

asserted herein by Plaintiff and the members of the Class until at least September 26, 2013.

Defendants and their co-conspirators affirmatively and wrongfully concealed their anticompetitive

conduct since the Class Period began.

       71.     Defendants’ conspiracy, by its very nature, was inherently self-concealing.

Moreover, because Valve Timing Control Devices are not exempt from antitrust regulation, and

because the price for Valve Timing Control Devices was set through an RFQ process that Plaintiff

and members of the class had reason to believe was competitive, Plaintiff and the members of the

Class reasonably believed they were making Valve Timing Control Devices purchases in a

competitive industry.




                                                 18
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                    PageID.19      Page 19 of 23



       72.      In addition, Defendants took affirmative steps to conceal their conspiracy and carry

it out in a manner that would preclude detection. For example, Defendants used code names and

met in remote locations in order to keep their anticompetitive conduct secret.

       73.      One or more of the Defendants’ co-conspirators have already pled guilty to

purposefully destroying evidence to avoid detection. For example, the Plea Agreement for Hitachi

Automotive Systems, Ltd. states:

             In February 2010, certain employees of the defendant became aware of a
             criminal antitrust investigation when one of their co-conspirators in the
             criminal activity described in paragraphs 4(a) – (d) of this Plea Agreement
             was searched by Federal law enforcement authorities in the United States.
             Over the next several days, certain employees of the defendant took steps
             to destroy evidence of the defendant’s criminal activity described in
             paragraphs 4(a) – (d). In July 2011, certain employees of the defendant
             learned that the defendant was being raided by law enforcement authorities
             outside the United States in connection with an investigation into violations
             of competition laws. Immediately after learning of the search, certain
             employees of the defendant took steps to destroy evidence of the criminal
             activity described in paragraphs 4(a) – (d) to prevent its discovery by law
             enforcement authorities. On both occasions, the evidence that was
             destroyed included electronic files and paper documents. Certain
             employees involved in the efforts to destroy evidence were senior managers
             of the defendant.

Similar admissions were made in the Plea Agreement for Mitsubishi Electric Corporation.

       74.      As described above, several employees of the Defendants’ co-conspirators have

pled guilty to charges of obstruction of justice in which they admitted to deleting, destroying,

altering, falsifying and/or concealing records and documents, including emails and electronic files.

       75.      Because Defendants’ anticompetitive conduct was both self-concealing and

affirmatively concealed, Plaintiff and the members of the Class did not learn or discover the

operative facts giving rise to this Complaint during the Class Period. No information, actual or

constructive, was ever made available to Plaintiff and the members of the Class that would have




                                                  19
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                       PageID.20      Page 20 of 23



led a reasonably diligent person to investigate whether a conspiracy existed prior to September 26,

2013.

          76.      For these reasons, the statute of limitations applicable to Plaintiff and the Class’s

claims did not begin to run or were otherwise tolled until September 26, 2013.

                                            CLAIM FOR RELIEF
                                   Violation of Section 1 of the Sherman Act
                                           (Against All Defendants)

          77.      Plaintiff incorporates by reference all of the above allegations as if fully set forth

herein.

          78.      During the Class Period, Defendants and their co-conspirators entered into a

continuing agreement, combination, or conspiracy in restraint of trade to artificially raise, fix,

maintain, or stabilize prices for Valve Timing Control Devices sold in or into the United States.

          79.      As horizontal competitors, Defendants’ agreement, combination, or conspiracy

thus constitutes a per se violation of the federal antitrust laws.

          80.      In accordance with this agreement, combination, or conspiracy, Defendants and

their co-conspirators endeavored to and succeeded in rigging bids, allocating the market, and fixing

prices for Valve Timing Control Devices sold in or into the United States during the Class Period.

          81.      In furtherance of their conspiracy, Defendants and their co-conspirators took at

least the following affirmative actions:

          (a) Participated in meetings, conversations, and communications to discuss the bids and

                price quotations for Valve Timing Control Devices to be submitted to direct purchasers

                in the United States;

          (b) Agreed on bids and price quotations to be submitted to direct purchasers in the United

                States;




                                                    20
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                   PageID.21    Page 21 of 23



       (c) Submitted bids and price quotations to direct purchasers of Valve Timing Control

             Devices in accordance with the agreements reached;

       (d) Manipulated prices and allocated supply of Valve Timing Control Devices sold in or

             into the United States;

       (e) Coordinated price adjustments for Valve Timing Control Devices sold in or into the

             United States;

       (f) Sold Valve Timing Control Devices in or into the United States at supra-competitive

             prices; and

       (g) Actively concealed the true nature of their unlawful conduct from Plaintiff and the

             members of the Class in furtherance of the conspiracy.

       82.      As a direct and proximate result of the conduct described above, Plaintiff and the

members of the Class have been injured in their business and property in that they paid more for

Valve Timing Control Devices during the Class Period than they would have absent the

anticompetitive conduct of Defendants and their co-conspirators.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment on their behalf and on behalf

of the Class proposed herein, and respectfully requests the following relief:

       A.       That the Court determine that this action may proceed as a class action under Rule

23 of the Federal Rules of Civil Procedure, with Plaintiff as the designated Class representatives

and their counsel as Class Counsel;

       B.       That the contract, combination or conspiracy, and the acts done in furtherance

thereof by Defendants and their co-conspirators as alleged in this complaint, be adjudicated and

decreed a per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;



                                                21
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19                   PageID.22       Page 22 of 23



       C.      That Plaintiff and members of the Class recover damages sustained by them, as

provided by the federal antitrust laws, and that a joint-and-several judgment in favor of Plaintiff

and the Class be entered against the Defendants in an amount to be trebled in accordance with the

antitrust laws pursuant to 15 U.S.C. § 15(a);

       D.      That Defendants, their subsidiaries, affiliates, successors, transferees, assignees and

the respective officers, directors, partners, agents and employees thereof and all other persons

acting or claiming to act on their behalf be permanently enjoined and restrained from continuing

and maintaining the combination, conspiracy or agreement alleged herein;

       E.      That Plaintiff and members of the Class recover their costs of this suit, including

reasonable attorneys’ fees as provided by law;

       F.      That Plaintiff and members of the Class be awarded pre-judgment and post-

judgment interest in accordance with law; and

       G.      That Plaintiff and members of the Class receive such other or further relief as may

be just and proper.

                                  JURY TRIAL DEMANDED

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all of the claims

asserted in this Complaint so triable.



DATED: April 3, 2019                              Respectfully submitted,

                                                   /s/David H. Fink
                                                  David H. Fink (P28235)
                                                  Darryl Bressack (P67820)
                                                  Nathan J. Fink (P75185)
                                                  FINK BRESSACK
                                                  38500 Woodward Ave; Suite 350
                                                  Bloomfield Hills, MI 48304
                                                  Telephone: (248) 971-2500



                                                 22
Case 2:19-cv-10980-SFC-RSW ECF No. 1 filed 04/03/19           PageID.23     Page 23 of 23




                                           Interim Liaison Counsel for the Direct
                                           Purchaser Plaintiff

 Steven A. Kanner                          Joseph C. Kohn
 William H. London                         William E. Hoese
 Michael E. Moskovitz                      Douglas A. Abrahams
 FREED KANNER LONDON                       KOHN, SWIFT & GRAF, P.C.
   & MILLEN LLC                            1600 Market Street, Suite 2500
 2201 Waukegan Road, Suite 130             Philadelphia, PA 19103
 Bannockburn, IL 60015                     Telephone: (215) 238-1700
 Telephone: (224) 632-4500


 Gregory P. Hansel                         Eugene A. Spector
 Randall B. Weill                          William G. Caldes
 Michael S. Smith                          Jeffrey L. Spector
 PRETI, FLAHERTY, BELIVEAU                 SPECTOR ROSEMAN & KODROFF, P.C.
  & PACHIOS LLP                            Two Commerce Square
 One City Center, P.O. Box 9546            2001 Market Street, Suite 3420
 Portland, ME 04112-9546                   Philadelphia, PA 19103
 Telephone: (207) 791-3000                 Telephone: (215) 496-0300

               Interim Co-Lead Counsel for the Direct Purchaser Plaintiff


                                            M. John Dominguez
                                            COHEN MILSTEIN SELLERS
                                            & TOLL PLLC
                                            2925 PGA Boulevard, Suite 200
                                            Palm Beach Gardens, FL 33410
                                            (561) 515-2604
                                            jdominguez@cohenmilstein.com

                                            Solomon B. Cera
                                            Thomas C. Bright
                                            Pamela A. Markert
                                            CERA LLP
                                            595 Market Street, Suite 2300
                                            San Francisco, CA 94105-2835
                                            (415) 777-2230
                                            scera@cerallp.com
                                            tbright@cerallp.com
                                            pmarkert@cerallp.com

                                            Counsel for Plaintiff All European Auto
                                            Supply, Inc. and the Proposed Class


                                          23
